     Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN CLEVELAND,                                     :      Civil No. 3:13-CV-281
                                                     :
                     Plaintiff                       :
                                                     :
             v.                                      :
                                                     :      (M. J. Carlson)
                                                     :
UNITED STATES OF AMERICA                             :
                                                     :
                    Defendant.                       :


                            MEMORANDUM ORDER

      I.     Statement of Facts and of the Case

      This case comes before us for consideration of a letter request by the plaintiff,

a federal prisoner, who belatedly seeks to enforce a 2013 settlement reached in this

litigation. (Doc. 26). For the reasons set forth below, this request will be denied.

      The plaintiff is a federal prisoner who was housed in the United States

Penitentiary, Canaan. In 2013 Cleveland filed a complaint which brought an action

the United States of America pursuant to the Federal Tort Claims Act (AFTCA@) 28

U.S.C. § 2401, et seq. and 28 U.S.C. § 2675, et seq. The plaintiff=s pro se complaint

recited that, in June of 2011, the prison served inmates chicken fajitas. (Doc. 1.)

According to the plaintiff, the chicken was bad and was tainted with salmonella


                                           1
     Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 2 of 11




bacteria. (Id.) Consequently, the plaintiff contracted food poisoning and suffered

excruciating pain and symptoms, which included headaches, diarrhea, abdominal

pains, nausea, chills, vomiting, inability to eat and profuse sweating. (Id.) Alleging

negligence on the part of the prison in the preparation and service of this food, the

plaintiff sought damages from the defendant.

      This was one of a number of related actions in which federal inmates have

sued the United States of America, alleging injuries stemming from the consumption

of food contaminated with salmonella that was served at the United States

Penitentiary, Canaan. We coordinated pre-trial management of these cases and

ordered all parties to participate in mandatory mediation of the plaintiff=s claims. As

part of this mediation program, it was reported that this case had settled, and the case

was therefore dismissed on June 4, 2013. (Docs. 18-19.)

      Seven years then passed before Cleveland filed a letter request to enforce the

settlement in July of 2020 (Doc. 26), which alleged that, while a full payment was

made to the plaintiff by the U.S. Treasury pursuant to this settlement agreement, the

Treasury, which is not a party to this case, applied these funds to pay other debts in

the nature of child support owed by Cleveland. While doubtless disappointing to

Cleveland, this practice is permitted by law. As a legal matter, the Treasury has

statutory authority to collect delinquent non-tax debts owed to the federal

                                           2
    Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 3 of 11




government by offsetting payments made by other federal agencies. 31 U.S.C. §

3716; 31 C.F.R. § 285.5(a)(1). These offsets can occur for child support, federal

taxes, state taxes, restitution, or any other delinquent amount owed to the federal,

state, or local government, and payments made from the Judgment Fund to satisfy

awards are statutorily required to be offset pursuant to 31 U.S.C. § 3728 and 31

U.S.C. § 3716. Therefore, absent some explicit statutory language to the contrary,

there is no exception to this legal requirement that these payments be offset.

      In this case, it appears that, pursuant to the legally-mandated Treasury offset

program, the Treasury applied these settlement funds against some other outstanding

debt owed by the plaintiff. Inmate-plaintiffs, like Cleveland, who believe that they

are aggrieved by this Treasury offset may reach out directly to the Treasury at (800)

304-3107. In the event the inmate is unable to contact the Judgment Fund by

telephone, the address to contact the judgment fund is: Judgment Fund Branch,

Financial Management Service, U.S. Department of Treasury, 3700 East West

Highway, Room 6E15Hyattsville, Maryland 20782. However, for the reasons set

forth below, this pro se motion to enforce is DENIED since the defendant has

substantially complied with the terms of the agreement, but under other provisions

of federal law, the plaintiff=s settlement payment has been applied to the plaintiff=s

outstanding, pre-existing financial obligations.

                                          3
     Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 4 of 11




         II.   Discussion

         Cleveland’s letter request to enforce this settlement calls upon us to consider

the relationship between this settlement and other provisions of law that oblige the

United States Treasury to collect sums owed by persons like the plaintiff. Here, the

defendant initially fulfilled its obligations to the plaintiff under this settlement

agreement by seeking and securing the issuance of a settlement payment to the

plaintiff=s benefit. However, by statute, the Treasury was then required to apply that

payment as an offset against a pre-existing debt of the plaintiff=s. By applying this

payment as an offset, the Treasury has complied with law—the plaintiff has

benefitted from his settlement agreement bargain, in that his pre-existing and

outstanding debts have been reduced, and third parties who were owed moneys by

the prisoner-plaintiff, debts that may include child support and restitution, have also

directly benefitted.

         The nature of this offset program has been aptly described in the following

terms:

         The practice of withholding federal payment in satisfaction of a debt is
         known as an administrative offset.@ Reeves v. Astrue, 526 F.3d 732,
         738 n. 3 (11th Cir.), petition for cert. filed (U.S. Aug. 1, 2008) (No. 08-
         5605). The Debt Collection Improvement Act of 1982, 31 U.S.C. §§
         3701 et seq., authorizes the Treasury Department Ato collect non-tax
         debts by withholding funds paid out by other federal agencies.@ Reeves,
         526 F.3d at 738 n. 3; see 31 U.S.C. § 3716(a); 31 C.F.R. § 285.5.

                                             4
    Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 5 of 11




      Pursuant to the TOP, any federal agency with a claim against the debtor,
      after notifying the debtor that the debt is subject to administrative offset
      and providing an opportunity to dispute the debt or make arrangements
      to pay it, may collect the debt by administrative offset. See 31 U.S.C. §
      3716(a), (c)(6). In order to do so, the creditor agency must certify to
      Treasury that the debt is eligible for collection by offset and that all due
      process protections have been met. See 31 C.F.R. § 285.5(d)(3)(ii),
      (d)(6). If properly certified, the Treasury Department must
      administratively offset the debt. See 31 U.S.C. ' 3716(c)(1)(A).

Johnson v. U.S. Dep't of Treasury, 300 F. App'x 860, 862 (11th Cir. 2008) (footnotes
omitted).

      Under the offset program, a wide array of payments are eligible for offset.

These payments, which may be applied to offset prior debts, include the following:

      Except as set forth in paragraph (e)(2) of this section, all Federal
      payments are eligible for offset under this section. Eligible Federal
      payments include, but are not limited to, Federal wage, salary, and
      retirement payments, vendor and expense reimbursement payments,
      certain benefit payments, travel advances and reimbursements, grants,
      fees, refunds, judgments (including those certified for payment
      pursuant to 31 U.S.C. 1304), tax refunds, and other payments made by
      Federal agencies.

31 C.F.R. § 285.5(e)(1).1

      1
         We note that: AThis section does not apply to the following payments: (I)
Black Lung Part C benefit payments, or Railroad Retirement tier 2 payments; (ii)
Payments made under the tariff laws of the United States; (iii) Veterans Affairs
benefit payments to the extent such payments are exempt from offset pursuant to 38
U.S.C. 5301; (iv) Payments made under any program administered by the Secretary
of Education under title IV of the Higher Education Act of 1965 for which payments
are certified by the Department of Education; (v) Payments made under any other
Federal law if offset is expressly prohibited by Federal statute; and (vi) Payments
made under any program for which the Secretary has granted an exemption . . . .@ 31
C.F.R. § 285.5 (e)(2). However, none of these exceptions to the Treasury offset
program has any relevance to the plaintiff=s claims in this case.

                                           5
     Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 6 of 11




      The regulations= inclusion of moneys “certified for payment pursuant to 31

U.S.C. 1304,” 31 C.F.R. § 285.5(e)(1), among the types of proceeds which are

subject to offset means that a prisoner-plaintiff=s settlement proceeds are subject to

this statutory offset since “[an inmate=s] settlement falls under 31 U.S.C. § 1304(a),

which includes compromise settlements in suits against the United States.” United

States v. Bailey, CRIM. 03-370 ADM/AJB, 2013 WL 5964447 (D. Minn. Nov. 4,

2013) (citing 31 U.S.C. § 1304(a)(3)(A)). Furthermore, once funds are subject to

offset, payments under this Treasury offset program can then be used to pay a wide

range of debts owed by a federal prisoner, including child support obligations;

United States v. Bailey, CRIM. 03-370 ADM/AJB, 2013 WL 5964447 (D. Minn.

Nov. 4, 2013), and victim restitution. See United States v. Beulke, 892 F. Supp. 2d

1176, 1187 (D.S.D. 2012). Thus, the offset payments have a social benefit and

resonance that reaches far beyond the parties to a particular settlement and may

embrace a host of third parties, including crime victims, who directly benefit from

this offset program.

      Moreover, the statute and regulations governing the Treasury offset program

ensure that persons, like the prisoner-plaintiff, receive due process protection both

before and after an offset is applied against moneys that are otherwise payable to

that person. Thus, at the outset:




                                          6
    Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 7 of 11




      Pursuant to th[is program], any . . . agency with a claim against the
      debtor, after notifying the debtor that the debt is subject to
      administrative offset and providing an opportunity to dispute the debt
      or make arrangements to pay it, may collect the debt by administrative
      offset. See 31 U.S.C. § 3716(a), (c)(6). In order to do so, the creditor
      agency must certify to Treasury that the debt is eligible for collection
      by offset and that all due process protections have been met. See 31
      C.F.R. § 285.5(d)(3)(ii), (d)(6).

Johnson v. U.S. Dep’t of Treasury, 300 F. App'x 860, 862 (11th Cir. 2008). In this

regard, A[t]he extensive regulatory framework governing the [Treasury offset

program] TOP provide ample guidance for . . . agencies to refer debtors to the

TOP, protect a debtor's due process, and offset their disbursements to satisfy their

debt such that a court order is not required.@ United States v. Beulke, 892 F. Supp.

2d 1176, 1187 (D.S.D. 2012). Further, persons who are dissatisfied with the

application of a Treasury offset may pursue Aadministrative procedure[s]

>established by statute and administered under implementing regulations, which

provide due process to debtors against whom offset is sought.= @ Beulke, 892 F. Supp.

2d at 1187 (quoting United States v. Mayer, 2010 WL 4916561, at *1 (D.N.H. Dec.

3, 2010). Finally, if at the end of this administrative process a prisoner plaintiff

remains displeased with a Treasury offset decision, that prisoner may, upon

exhaustion of his administrative remedies, file an action in federal court challenging

this offset decision. See generally Omegbu v. U.S. Dep't of Treasury, 118 F. App'x

989, 990 (7th Cir. 2004).



                                          7
     Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 8 of 11




      Given the panoply of procedural protections that apply to this Treasury offset

process, courts have typically held that persons litigating or settling claims against

the United States are not entitled to additional, specific advance notice that the

proceeds obtained in their litigation may at some later date be subject to a Treasury

offset. As one court has aptly noted in this regard: A[T]he United States Attorney's

Office is not responsible for [an inmate=s] personal debts and did not have an

additional responsibility to remind [the inmate] in the settlement agreement that the

funds would be offset,@ United States v. Bailey, CRIM. 03-370 ADM/AJB, 2013

WL 5964447 (D. Minn. Nov. 4, 2013). Therefore, the failure to provide such notice

does not violate the substantive rights of a plaintiff whose award is later subject to a

Treasury offset. See McCarty v. Astrue, 505 F. Supp. 2d 624, 632 (N.D. Cal. 2007)

Thus, in the past when prisoner-plaintiffs who have settled claims with the United

States have objected to the application of the Treasury offset program to these

settlement funds, these complaints have been found to be unavailing since the

Treasury is, by law, required to offset these payments against funds previously owed

by persons who are now seeking recovery from the United States. See Tavares v.

United States, No. 3:CV-13-1654, 2014 WL 4351532, at *3 (M.D. Pa. Sept. 2,

2014); United States v. Bailey, CRIM. 03-370 ADM/AJB, 2013 WL 5964447 (D.

Minn. Nov. 4, 2013).




                                           8
     Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 9 of 11




      In light of these settled legal principles, we find that the plaintiff=s request to

enforce this settlement, which in effect seeks to challenge this offset, fails as a matter

of law for the following six reasons:

      First, the defendant has substantially complied with the agreement by

arranging for the Treasury to issue a payment to the plaintiff in the amount agreed

upon by the parties. Therefore, there has been no material breach of the agreement.

United States v. Bailey, CRIM. 03-370 ADM/AJB, 2013 WL 5964447 (D. Minn.

Nov. 4, 2013).

      Second, the plaintiff has received the benefit of this payment under the

agreement, albeit in an indirect fashion, through the reduction of the plaintiff=s

outstanding and pre-existing indebtedness.

      Third, the application of the Treasury offset to this payment is mandated by

law and is largely a non-discretionary function by Treasury, a duty which Treasury

cannot avoid performing since: AIf properly certified, the Treasury Department must

administratively offset the debt. See 31 U.S.C. ' 3716(c)(1)(A).@ Johnson v. U.S.

Dep't of Treasury, 300 F. App'x 860, 862 (11th Cir. 2008) (emphasis added).

Therefore, we should not interfere with the Treasury in its performance of this duty

which it is required by law to perform.

      Fourth, the statute and regulations creating the Treasury offset program

provide ample due process protections to a prisoner plaintiff prior to an offset and


                                            9
    Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 10 of 11




allow for administrative agency review of any offset decisions, followed by judicial

review of particular offsets, if necessary. These due process protections ensure that

the prisoner-plaintiff is not subject to an erroneous and improper offset. Therefore,

if the prisoner-plaintiff believes that the offset was made in error, his remedy is to

pursue the administrative and legal process set by statute for challenging the offset,

rather than attempting to modify or set aside this settlement agreement.

       Fifth, attempting to modify, or set aside, this offset action at this point could

harm the interests of third parties, including victims entitled to restitution or

dependents awaiting child support. Since a modification of the offset is not required

by law, we should refrain from taking any action with respect to that offset which

could prejudice the rights and interests of innocent third parties. Nor should we direct

a separate, additional payment to the plaintiff. Such a payment would be an

undeserved windfall for the plaintiff, and would also likely be subject to Treasury

offset, making any further payment both a fruitless gesture and an inappropriate

benefit to the plaintiff.

       Sixth, as a matter of law, the plaintiff simply was not entitled to additional,

specific advance notice that the proceeds obtained in this settlement might at some

later date be subject to a Treasury offset. In short, Athe United States Attorney's

Office is not responsible for [an inmate=s] personal debts and did not have an

additional responsibility to remind [the inmate] in the settlement agreement that the


                                           10
    Case 3:13-cv-00281-WJN-MCC Document 27 Filed 07/14/20 Page 11 of 11




funds would be offset,@ United States v. Bailey, CRIM. 03-370 ADM/AJB, 2013

WL 5964447 (D. Minn. Nov. 4, 2013).

      In sum, to the extent that the plaintiff is aggrieved by the application of a

Treasury offset to his settlement funds, his relief lies through administrative

proceedings or separate litigation challenging that offset decision. However, it is

clear that the plaintiff may not seek relief from the offset in this lawsuit through a

motion attempting to vacate or set aside this action that the Treasury is mandated by

law to undertake in order to ensure that the plaintiff pays his other pre-existing debts.

See Tavares v. United States, No. 3:CV-13-1654, 2014 WL 4351532, at *3 (M.D.

Pa. Sept. 2, 2014). Therefore, this request to enforce this settlement (Doc., 26), will

be denied.

      An appropriate order follows.

      III.   Order

      Accordingly, for the foregoing reasons, the plaintiff=s request to enforce this

settlement, (Doc. 32), is DENIED.

      So ordered this 13th day of July 2020.


                                                S/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                           11
